Citation Nr: 1737927	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-40 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for right knee disability.

3.  Entitlement to a disability rating in excess of 10 percent prior to August 1, 2011 and in excess of 20 percent thereafter for cervical spine disability. 

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected disabilities.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and April 1987 to September 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009, June 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the January 2009 rating decision, the RO separately granted service connection for osseous infarcts of each knee.  It assigned a 10 percent rating for each knee, effective October 4, 2008. 

In the June 2009 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder. 

In the June 2013 rating decision, the RO continued the 20 percent rating for the Veteran's cervical spine disorder.

In February 2016, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

These issues were previously before the Board in March 2016.  The Board found that the Veteran had submitted new and material evidence necessary to reopen his claim for service connection for a low back condition.  The matter was then remanded for further development and in order to afford the Veteran VA medical examinations. 

The Board has reviewed the entire electronic record in conjunction with this case.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee osseous infarcts has manifested in flexion limited to, at worst, 90 degrees and full extension without further limitation after repetitive use testing due to pain, fatigue, weakness, lack of endurance or incoordination.

2.  The Veteran's service-connected right knee osseous infarcts has manifested in flexion limited to, at worst, 95 degrees and full extension without further limitation after repetitive use testing due to pain, fatigue, weakness, lack of endurance or incoordination.

3.  For the period prior to August 1, 2011, the Veteran's degenerative disc disease of the cervical spine was not manifested by forward flexion of the cervical spine less than 30 degrees, guarding or muscle spasms or incapacitating episodes having a total duration of least 2 weeks during any 12 month period.

4.  Beginning August 1, 2011, the Veteran's degenerative disc disease of the cervical spine is manifested by complaints of pain on motion, but is not shown to have been manifested by forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks.

5.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability. 

6.  The Veteran does not have a current diagnosis of peripheral neuropathy of the bilateral lower extremities.

7.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee osseous infarcts have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5262 (2016).

2.  The criteria for a disability rating in excess of 10 percent for right knee osseous infarcts have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5262 (2016).

3.  The criteria for an increased initial disability evaluation in excess of 10 percent prior to August 1, 2011 and in excess of 20 percent thereafter for cervical spine disability, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5242 (2016).

4.  The criteria for entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for entitlement to service connection, to include as secondary to service-connected disabilities, for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for the award of TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in February 2010.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in November 2008, September 2011, July 2014 and March 2017.  The VA examiners reviewed the Veteran's claims, his electronic records, and conducted an in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Thus, to the extent possible, there has been substantial compliance with the Board's March 2016 remand directives.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand no required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

During the February 2016 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

      A.  Bilateral Knee Conditions

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  In the Veteran's January 2009 RO rating decision, the RO separately granted service connection for osseous infarcts of each knee under DC 5014.  It assigned a 10 percent rating for each knee, effective October 4, 2008. 

Under Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2016).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated based on limitation of motion under appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is limitation of motion but it is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion-to be combined, not added.  If there is no limitation of motion, a 10 percent rating applies if there is X-ray evidence that two or more major joints or two or more minor joint groups are involved.  A 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 U.S.C.A. § 4 .71 a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the major joints are the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Limitation of motion of the knee is rated under Diagnostic Code 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable disability rating is warranted for flexion limited to 60 degrees.  A 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a noncompensable disability rating is warranted for extension limited to 5 degrees.  A 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees. 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

The Veteran's was afforded a VA examination in November 2008.  At that time, he reported that he was unable to walk more than one city block or stand longer than 15 minutes due to pain.  The November 2008 examiner found bony joint enlargement, crepitus, effusion, tenderness, crepitation, clicking or snapping, and patellar abnormality of the left knee.  In the right knee he found tenderness, crepitation and grinding.  Upon testing, the examiner found objective evidence of pain with active motion on the left knee.  Left flexion was from 0 to 140 degrees.  Left knee extension was normal.  There was no objective evidence of pain with active motion on the right side.  Right flexion measured 0 to 140 degrees and extension was normal.  There was no joint ankylosis.  X-rays showed questionable distal femoral metaphysis and proximal tibial metaphysis bone marrow infarcts.  Dynamic flow studying exhibited no definite hyperemia from the anterior and posterior acquisitions.  Soft tissue static images of the left leg had normal distribution of the radiopharmaceutical and were similar to the asymptomatic right leg.  Delayed bone cortical images exhibited focal mild to moderate reactivity in the more mid-to-medial aspect of the left tibial plateau.  The left distal femur had a punctate area of minor increase reactivity between the medial and lateral femoral condyles.  

The Veteran also underwent a VA examination in September 2011.  He was diagnosed with bilateral aseptic necrosis of the knees and left medial meniscus tear.  Range of motion testing of the right knee showed flexion of 95 degrees with painful motion beginning at 90 degrees.  There was no limitation of right knee extension.  Left knee flexion ended at 90 degrees with painful motion beginning at 90 degrees.  There was no limitation of left knee extension.  

The Veteran was able to perform repetitive use testing with three repetitions, with post test range of motion showing flexion of the right knee ending at 95 degrees, flexion of the left knee ending at 90 degrees and no limitation of extension found in either knee.  Functional loss to the bilateral knees included less movement than normal, weakened movement, pain on movement and interference with sitting, standing and weight-bearing.  He also experienced tenderness or pain to palpation for joint line or soft tissues in both knees.

Muscle strength testing shows active movement against some resistance for right and left knee flexion and extension.  Joint stability was found to be normal.  He also reported regular use of a wheelchair, braces and a walker.  

August 2012 x-rays showed no interval change in the left knee since September 2011.  The x-rays revealed that the osseous structures are located, articular surfaces preserved and trabecular pattern that demonstrates the presence of infarcts and intramedullary canals of both the tibia and femur in addition to quadriceps enteropathy involving the patella. 

In July 2014 the Veteran was afforded a third VA examination.  He was diagnosed with osseous infarct bilateral knees.  He reported that both knees buckle and swell.  He was able to walk around the block every other day, could stand for 30 minutes or sit for two to three hours with a pillow under his legs and ambulated with a wheelchair for long distances.  

The Veteran reported flair-ups that occur when it rains.  Range of motion testing showed right knee flexion of 140 degrees or greater with no objective evidence of painful motion.  Right knee extension showed 0 or any degree of hyperextension with no objective evidence of painful motion.  Range of motion testing showed left knee flexion of 140 degrees or greater with no objective evidence of painful motion.  Left knee extension showed 0 or any degree of hyperextension with no objective evidence of painful motion.   

Post-test repetitive use testing showed right knee flexion of 140 degrees or greater with no objective evidence of painful motion.  Right knee extension showed 0 or any degree of hyperextension with no objective evidence of painful motion.  Left knee flexion of 140 degrees or greater with no objective evidence of painful motion.  Left knee extension showed 0 or any degree of hyperextension with no objective evidence of painful motion.   

There was no additional limitation of range of motion following repetitive use testing and there was no functional and/or functional impairment of the knee and lower leg reported.  No tenderness or palpation for the joint line or soft tissue of either knee was found.  Muscle strength testing revealed normal strength of both knees on flexion and extension.  Joint stability was also found to be normal.  The examiner also found palpable crepitation of the bilateral knees.  

The Veteran's left knee was x-rayed in July 2015 and March 2016.  In July 2015 three views were taken of the left knee.  The examiner noted that there was no radiographic evidence of soft tissue masses or periosteal reaction.  Amorphous type calcifications were demonstrated in the superior and posterior aspect of the shaft of the tibia compatible with a bone infarct or an enchondroma.

In March 2016 three views of the left knee were also taken with no acute fracture or dislocation seen.  There was a small irregular sclerotic density in the proximal tibial unchanged in appearance from prior studies probably due to bone marrow infarct or enchondroma.  A small area of sclerosis of the distal femur unchanged probably due to a small bone marrow infarct was also noted.  The joint spaces were maintained.

The Veteran was most recently afforded a VA examination for his knees in March 2017.  He was diagnosed with left knee meniscal tear, bilateral osteomalacia, bony infarcts of the knees and aseptic necrosis of the knees.  He reported daily knee pain which last through most the day.  He applied ice to both knees and experiences swelling.  

Flare-ups were reported in both knees in both knees which are activity related.  He reported difficulty with prolonged walking, standing, crossing legs, squatting, bending and lift or carrying heavy items.  Range of motion testing of the right knee was abnormal or outside of normal range with flexion of 0 to 130 degrees and extension of 130 to 0 degrees.  Pain was exhibited on extension.  There was no evidence of pain on weight bearing, but there was mild diffuse tenderness when pressure was applied around the patella.  Range of motion testing of the left knee was abnormal or outside of normal range with flexion of 0 to 120 degrees and extension of 120 to 0 degrees.  Pain was exhibited on extension.  There was no evidence of pain on weight bearing, but there was mild diffuse tenderness when pressure was applied around the patella.  

The Veteran was able to perform repetitive use testing with both knees but there was no additional functional loss or range of motion after three repetitions.  Muscle strength testing showed normal strength in both knees.  

Joint stability testing was performed, but no joint instability was found in either knee.  He continued to report occasional use of wheelchair and regular use of a cane.  

The examiner also noted that the Veteran did not experience pain on passive range of motion testing.  However, there was evidence of pain when bilateral knee joints were used in non-weight bearing. 

He also stated that the Veteran is unable to do heavy manual work or a job that involves prolonged standing or prolonged walking, but he is able to do light duty work that is mainly sedentary. 

The Veteran does not have and has not had ankylosis, instability, symptomatic removal of semilunar cartilage, locking or effusion, an impairment of the tibia or fibula, or genu recurvatum of the left knee at any point, so a rating under DC 5256, 5257, 5258, 5259, 5262, or 5263 is not warranted.  Although the Veteran has reported buckling of his knees, there was no evidence of instability upon examination.   

The Veteran currently has a 10 percent rating under DC 5014 (osteomalacia), but he argues that he should have a higher rating.  None of the range of motion findings supports a rating higher than 10 percent under either DC 5260 or DC 5261.  The 10 percent rating under DC 5260 was originally assigned based on painful motion (i.e. the DeLuca factors) as reported in the November 2008 VA examination (indicating objective evidence of pain with active and repetitive motion in both knees).  See January 2009 Rating Decision.

The medical evidence during the appeal period documents flexion of at least 95 degrees in the right knee and 90 degrees in the left and extension to zero degrees from on all range of motion testing, including after repetitive use testing.  Although all of the examination reports indicate there are flare-ups, there is no additional limitation of motion after repetitive use testing.  Given the ranges of motion of at least 95 degrees of flexion in the right knee and 90 degrees of flexion in the left knee and extension to zero degrees in both knees, the Board finds that the symptoms of weakness, fatigue, and pain warrant, at most, a 10 percent rating under DC 5260 and 5261.  The limitations, particularly given the range of motion testing (including repetitive testing) results at both VA examinations and elsewhere in the medical records, do not meet or more closely approximate the limitations that would be associated with a flexion limited to 30 degrees (the criteria for a 20 percent rating under DC 5260) or extension limited to 15 degrees (the criteria for a 20 percent rating under DC 5261). Rather, the currently assigned 10 percent rating under DC 5260 and 5261 adequately accounts for the limitations of motion, including after considering the DeLuca factors, documented in the medical records and VA examinations.

The Veteran's bilateral knee disabilities do not more closely approximate the criteria for any rating in excess of 10 percent at any time during the period on appeal.  For the foregoing reasons, entitlement to a compensable rating for bilateral knee osseous infarcts (other than the already assigned 10 percent rating under DC 5014) is denied.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5256-5263; Hart, 21 Vet. App. 505.


      B.  Cervical Spine

The Veteran is currently evaluated under the criteria of Diagnostic Code 5242, for degenerative arthritis of the spine as 10 percent disabling from August 22, 2008 and 20 percent disabling beginning August 1, 2011.  This Code provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003.

The Veteran has also been diagnosed with cervical degenerative disc disease.  A disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a, Code 5243.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Post service treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes of increased symptoms.  However, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, contemporaneous to them, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

Under the applicable General Rating Formula for Diseases and Injuries of the Spine for Code 5242, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Code 5242, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In November 2008 the Veteran was afforded a VA examination for his cervical spine condition.  The VA examiner diagnosed the Veteran with cervical strain.  The Veteran reported flare-ups that caused pain. 

Initial range of motion testing revealed abnormal or outside of normal range of motion.  Forward flexion of 0 to 30 degrees with painful motion beginning at 20 degrees.  Extension of 0 to 20 degrees with painful motion beginning at 10 degrees.  Right lateral flexion of 0 to 20 degrees with painful motion beginning at 10 degrees.  Left lateral flexion of 0 to 20 degrees with painful motion beginning at 10 degrees.  Right lateral rotation of 0 to 55 degrees with painful motion beginning at 55 degrees.  Left lateral rotation of 0 to 60 degrees with painful motion beginning at 60 degrees.  The loss of range of motion contributed to functional loss, including his ability to do chores at home.  Pain was also noted on all ranges of motion. 

Repetitive use range of motion testing revealed forward flexion of 0 to 30 degrees, extension of 0 to 20 degrees, right lateral flexion of 0 to 20 degrees, left lateral flexion of 0 to 20 degrees, right lateral rotation of 0 to 55 degrees and left lateral rotation of 0 to 60 degrees.

Repetitive use testing resulted in additional functional loss or range of motion including less movement than normal and pain on movement.  

Muscle strength testing produced normal results, but the reflex exam found hypoactive brachioradialis.  Sensation to light touch was also found to be normal and there was no evidence of ankylosis.  

In terms of functional impact, the examiner found that the Veteran's cervical spine disabilities resulted in difficulty looking upwards, an inability to sit for prolonged periods of time and many doctor visits.

The Veteran has consistently reported chronic upper and lower back pain.  In February 2010 the Veteran was examined for his residual functional capacity.  He was diagnosed with limited motion of the cervical spine.  The examiner also found lumbar spondylosis, multilevel spinal canal stenosis and foraminal stenosis L5-S1.  The prognosis was listed as guarded and his symptom was pain.  The Veteran indicated that his pain frequently interfered with his attention and concentration.  It was noted that the Veteran was able to sit for between two to three hours and could only stand and walk for less than two hours.  He also reported that he had to take unscheduled breaks or periods of walking around during an eight hour day which occurs every hour last between one and two hours.  The Veteran is never able to lift ten pounds in a competitive work situation. 

On a scale of one to ten, ten being the worst, the Veteran reported the following joint related problems: pain - 8, functional loss - 6, weakness - 3, fatigability - 5, incoordination - 3, motion limitations - 6.  Based upon these impairments, the Veteran was determined to be 75 percent or less as effective as a healthy individual.  The examiner gave the opinion that the Veteran's current diagnosis and symptoms listed were more than likely a direct result of his military service.  She also found that the diagnosis is more likely than not secondary to a current diagnosis illness, injury or disease directly related to his military service.

In May 2011 the Veteran characterized his neck and back pain as terrible.  During an October 2013 pain clinic follow up, it was found that the Veteran had full range of motion of his neck, with no tenderness to palpation of cervical spine.  However, it was also noted in October 2013 that the Veteran had limited range of motion in his back, with flexion causing more pain than extension. 

In March 2017 the Veteran was afforded a VA examination for his neck (cervical spine) conditions.  The VA examiner confirmed diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome and spinal stenosis.  During the examination the Veteran reported flare-ups that caused increased pain with activities that require him to bend his neck in every direction. 

Initial range of motion testing revealed abnormal or outside of normal range of motion.  Forward flexion of 0 to 40 degrees.  Extension of 0 to 30 degrees.  Right lateral flexion of 0 to 20 degrees.  Left lateral flexion of 0 to 30 degrees.  Right lateral rotation of 0 to 45 degrees.  Left lateral rotation of 0 to 55 degrees.  The loss of range of motion contributed to functional loss, including his ability to do chores at home.  Pain was also noted on all ranges of motion. 

The examiner also found bilateral posterior cervical tenderness.  Repetitive use testing did not result in additional functional loss or range of motion.  It was also noted that the Veteran had guarding of the cervical spine, not resulting in abnormal gait or abnormal spinal contour.  

Muscle strength testing produced normal results, but the reflex exam found hypoactive bilateral biceps, triceps and brachioradialis.  Sensation to light touch was also found to be normal and there was no evidence of ankylosis.  

In terms of functional impact, the examiner found that the Veteran's cervical spine disabilities resulted in him being unable to do heavy manual work.  He is unable to do most types of moderate duty work that do not place significant stress on the neck and almost all types of light duty work.  

The examiner concluded that the cervical degenerative disc disease with spondylosis is a progression of the Veteran's service related condition.  Cervical spinal stenosis is secondary to his other cervical conditions.  There is no evidence of a cervical radiculopathy.  There were no neurological abnormalities noted on the physical examination of the upper extremities.  

Based upon a review of the evidentiary record, the Board finds the Veteran does not meet or approximate the criteria for an increased initial rating for his degenerative arthritis of the cervical spine strain. 

From August 22, 2008 the Veteran's symptoms most closely approximated the criteria for the currently assigned 10 percent rating.  Under the general rating formula, a higher rating requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The November 2008 VA examination report indicated that cervical forward flexion was 30 degrees and there was no guarding or muscle spasm of the cervical spine.  The Board has considered the DeLuca factors, including pain, weakness and fatigability.  There was objective evidence of painful motion, but the Veteran was capable of repetitive motion testing without loss of range of motion.

From August 1, 2011 the Veteran's symptoms most closely approximated the criteria for the currently assigned 20 percent rating.  Under the general rating formula, a higher rating requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  But the May 2017 VA examination report indicated that cervical forward flexion was 40 degrees and there was no spinal ankylosis.  The Board has considered the DeLuca factors, including pain, weakness and fatigability.  According to the May 2017 VA examiner, there was objective evidence of painful motion.  However, the Veteran was capable of repetitive motion testing and his range of motion has improved since the November 2008 examination.

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303 (b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra. 

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2015).

      A.  Low Back Condition

The Veteran first underwent a VA examination in conjunction with his low back claim in November 2008.  He reported that he first began experiencing low back pain while on active duty.  However, the Veteran's May 1989 separation examination notes the Veteran's spine as normal.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, however, the Veteran's c-file, STRs and VA medical records not requested by the RO, so they were not reviewed for the examination.  The examiner did not render an opinion in regards to service connection.  

The Veteran was examined again in September 2011, and the examiner also diagnosed the Veteran with degenerative arthritis of the lumbar spine.  Once again, the Veteran's c-file, STRs and VA medical records were not requested by the RO, so they were not reviewed for the examination and the examiner did not render an opinion in regards to service connection.  

Pursuant to the March 2016 Board remand, the Veteran was examined again in March 2017.  The March 2017 examiner stated that the Veteran has been diagnosed with lumbosacral degenerative disc disease and lumbar spinal stenosis in 2008.  The examiner reviewed the VA e-folder, CPRS, VMBS and VistaWeb and conducted an in person examination.  

The examiner concluded that it was less likely than not (less than 50% probability) incurred or caused by the claimed in-service injury, event or illness.  He reasoned that the Veteran's STRs were silent for a low back condition.  Although the Veteran did seek treatment for other musculoskeletal conditions, such as his knee, in service, there are no noted low back complaints until 1992, three years after the Veteran's last active duty service. 

The examiner also concluded that it was less likely than not (less than 50% probability) that the claimed conditions were proximately due to or the result of the Veteran's service connected conditions.  

He reasoned that the Veteran's cervical and bilateral knee conditions are not medically known to cause the Veteran's low back condition.  Due to his cervical and bilateral knee conditions, the Veteran does much less activity and as a result he places less stress on the low back than he otherwise would.  Therefore, the low back condition most likely progress less rapidly than it otherwise would have as a result of the Veteran's overall reduced activity level due to the cervical and bilateral knee conditions, and the low back condition is unlikely to be secondary to or to have been aggravated by the cervical and bilateral knee conditions. 

The medical evidence also includes private and VA treatment records.  These records show the Veteran's diagnoses of lumbar spine stenosis which is consistent with the VA examinations.  However, none of the treatment records link the Veteran's lumbar spine degenerative changes or any other low back disability to his military service.

The only other evidence which purports to link the Veteran's current low back disability, other than chronic lumbosacral strain, to his military service or service-connected disabilities consists of the statements of the Veteran and his representative.  However, for the same reasons previously discussed, the lay opinions of the Veteran and his representative lack the competence to relate the Veteran's current lumbar spine arthritis to his active service or service-connected disabilities.  Neither individual is shown to have the expertise or training necessary to provide a medical nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is also aware of the provisions of 38 C.F.R. § 3.303 (b), referenced above, relating to chronicity and continuing symptomatology.  The Veteran complains of low back pain since service.  The VA examiners considered these complaints in forming their opinions.  However, while they acknowledged his complaints of low back pain since service, they still found that his current diagnosis of arthritis was not related to his service.  As such, the Board finds that the medical nexus element of Hickson also cannot be met via continuity of symptomatology.

As explained above, the more competent, probative, and persuasive medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service or service-connected cervical spine or bilateral knee disabilities and his current lumbar spine disorders.  Although the Board notes the Veteran's current disability and service-connected disabilities, without sufficiently probative evidence of a medical nexus, service connection cannot be granted. 

Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); See also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




      B.  Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran is claiming entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to his service connected conditions.  

After a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for a peripheral neuropathy of the bilateral lower extremities.  In reaching this conclusion, the Board finds the weight of the credible and competent evidence of record does not support a diagnosis for a peripheral neuropathy of the bilateral lower extremities or other neurological condition of the lower extremities.  On the contrary, the March 2017 VA examiner noted that straight leg raise testing was negative and the Veteran did not have any signs or symptoms due to radiculopathy.  As there is no current diagnosis of peripheral neuropathy of the bilateral lower extremities, the criteria for service connection have not been met. 

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The mere fact of a Veteran reporting subjective symptoms, whether bilateral lower extremity tingling or numbness, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001). 

In reaching the conclusion that the Veteran does not have a current peripheral neuropathy of the bilateral lower extremities disability, the Board has carefully reviewed the Veteran's STRs, post-service medical records, and lay statements.  A review of the Veteran's STRs does not reveal any treatment for or complaints of peripheral neuropathy of the bilateral lower extremities during his military service.

      C.  Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's bilateral knee osseous infarcts and cervical spine conditions are specifically contemplated within the diagnostic codes.  In short, the rating criteria reasonably describe the Veteran's symptomatology for his service connected conditions.  Additionally, the Veteran's symptomatology is explicitly described and contemplated under the criteria.  As such, an extra-schedular rating is not warranted in this case.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).

TDIU Claim

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341 (a), 4.16 (a), 4.19. See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to his musculoskeletal disorders.  Here, the Veteran is service connected for 10 percent for right knee disability, 10 percent for left knee disability, 20 percent for cervical spine disability and 10 percent for tinnitus.  Based on the Veteran's disability rating during the pendency of this claim, TDIU is not warranted as the scheduler ratings are combined less than 70 percent and none are at least 40 percent.  As discussed above, the Board finds that an extra-schedular disability rating is not warranted in this case.

The Veteran's application for increased compensation based on unemployability states that his work experience includes construction and shipping.  He states that his disabilities have precluded him from working since 1999. 

The March 2017 VA medical examination reports reflect that it is less likely as not that the Veteran is unable to obtain and maintain substantially gainful employment. The examiners concluded that the Veteran's bilateral knee disabilities do not preclude him from light duty work that is mainly sedentary.  During a March 2016 VA examination for tinnitus, the Veteran described the impact of tinnitus on his daily life merely as irritating. 

In light of the foregoing, the Board concludes that referral for consideration for a TDIU on an extraschedular basis is not warranted as the weight of the evidence does not suggest that the Veteran is unemployable due solely to his service connected disability ratings.  

As the preponderance of the evidence is against the appellant's contention that the Veteran's service-connected disabilities are of such severity as to preclude him from participating in substantially gainful employment, his claim for TDIU must be denied.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for left knee disability is denied.

Entitlement to a disability rating in excess of 10 percent for right knee disability is denied.

Entitlement to a disability rating in excess of 10 percent prior to August 1, 2011 and in excess of 20 percent thereafter for cervical spine disability is denied. 

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected disabilities, is denied.

Entitlement to a TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


